—Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered April 11, 1997, convicting defendant upon his plea of guilty of the crimes of robbery in the first degree and petit larceny.
Defense counsel contends that there are no nonfrivolous issues that can be raised on appeal and seeks to be relieved of his assignment as counsel for defendant. Based upon our review of the record, we agree. The record demonstrates that defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced to the statutory minimum sentence. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
Mercure, J. P., Crew III, White, Yesawich Jr. and Carpinello, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.